DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 19-51 are pending in the instant invention.  According to the Amendments to the Claims, filed September 28, 2021, claims 19, 20, 41, 46, 47 and 49-51 were amended and claims 1-18 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/766,560, filed April 6, 2018 and now US 10,632,192, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2016/079756, filed October 6, 2016, which claims priority under 35 U.S.C. § 119(a-d) to JP 2015-199750, filed October 7, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on September 28, 2021, is acknowledged: a) Group I - claims 19, 20 and 49-51; and b) substituted pyrimidine of formula (2) - p. 56, Example 1, Step 6.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect patentability.  In the instant case, the substituted pyrimidines of the formula (2), where where L = -(CH2)2-; R1 = -(CH2)2OH; R2 = -(CH2)2CH3; R3 = -CH3; R4 = -H; R5 = -CH3; R6 = -H; R8 = -C(O)OC(CH3)3; X = -CH2-; Y1 = -(CR9R10)p-, wherein p = 1; and Y2 = -a single bond-, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrimidines of the formula (2), where L = -optionally substituted straight chain C2-6 alkylene, wherein the C2-6 alkylene is optionally substituted with 1, 2, 3 or 4 substituents independently selected from the group consisting of halogen and hydroxy, and further wherein any one -CH2- is optionally replaced with a -C(O)-; R1 = -H or optionally substituted C1-6 alkyl; R2 = -H or optionally substituted C1-6 alkyl; R3 = -optionally substituted C1-6 alkyl; R5 and R6 are not bonded to any carbon atom of L to form a 4- to 8-membered nitrogen-containing saturated heterocycle; R5 and R6 are not taken together to form a substituted or unsubstituted 5- to 8-membered nitrogen-containing saturated heterocycle; R8 = -H or -C(O)OC(CH3)3; X = -CH2-; Y1 = -(CR9R10)p-; and Y2 = -a single bond-, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on April 30, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on April 30, 2021, the instant Markush claim was restricted to substituted pyrimidines of the formula (2), where L = -optionally substituted straight chain C2-6 alkylene, wherein the C2-6 alkylene is optionally substituted with 1, 2, 3 or 4 substituents independently selected from the group consisting of halogen and hydroxy, and further wherein any one -CH2- is optionally replaced with a -C(O)-; R1 = -H or optionally substituted C1-6 alkyl; R2 = -H or optionally substituted C1-6 alkyl; R3 = -optionally substituted C1-6 alkyl; R5 and R6 are not bonded to any carbon atom of L to form a 4- to 8-membered nitrogen-containing saturated heterocycle; R5 and R6 are not taken together to form a substituted or unsubstituted 5- to 8-membered nitrogen-containing saturated heterocycle; R8 = -H or -C(O)OC(CH3)3; X = -CH2-; Y1 = -(CR9R10)p-; and Y2 = -a single bond-, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 30, 2021.
	Next, the inventor or joint inventor should further note that where a reply to an Office action has otherwise placed the invention in condition for allowance, the failure to cancel claims drawn to the nonelected inventions ineligible for rejoinder or to take appropriate action will be construed as authorization to cancel these claims by Examiner’s Amendment and pass the invention to issue.  See MPEP § 821.02.
	Accordingly, the inventor or joint inventor should further note that claims 21-48, drawn to nonelected inventions, without traverse, in the reply filed on September 28, 2021, are hereby cancelled in the section below entitled Examiner’s Amendment.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 30, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed September 28, 2021.


Reasons for Allowance

	Claims 19, 20 and 49-51 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrimidines of the formula (2), as recited in claim 19.
	Consequently, the limitation on the core of the substituted pyrimidines of the formula (2) that is not taught or fairly suggested in the prior art is L on the periphery of the pyrimidine core.  This limitation is present in the recited species of claims 49-51, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	Claims 21-48 have been cancelled.

Mr. Evan A. Davey (Reg. No. 74,627) on October 6, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624